DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 08/16/2022 has been entered.
Claims 9,10,17 are cancelled.
Claims 1,11,19 are amended.
New Claims 21-23 are added.
Claims 1-8,11-16, 18-23 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 19-20 invoke 112(f). Specifically, the following claim limitations invoke 112(f):
means for transmitting a first light signal
means for modifying the light signal parameter
means for transmitting a second light signal
means for modifying a parameter in a receiver circuit
                         Since the claim limitations invoke§ 112(f), claims 19 - 20 have been interpreted
to cover the corresponding structures described in the specification that achieve the
claimed functions, and equivalents thereof.
                             A review of the specification shows that the following appears to be the corresponding structures described in the specification for the § 112, sixth limitations:
•	means for transmitting a first light signal (it will be interpreted as a transmitter in light of specification pg. 2 line 30-31 ).
•	means for modifying the light signal parameter (it will be interpreted as a control circuit in light of specification pg. 3 line 1).
•	means for transmitting a second light signal (it will be interpreted as a transmitter in light of specification pg. 3 line 2).
•	means for modifying a parameter in a receiver circuit (it will be interpreted as a receiver circuit in light of specification pg. 3 line 4).
                       If applicant wishes to provide further explanation or dispute the examiner's
interpretation of the corresponding structure, applicant must identify the corresponding
structure with reference to the specification by page and line number, and to the
drawing, if any, by reference characters in response to this Office action.
                       If applicant does not intend to have the claim limitation(s) treated under§ 112,
sixth, applicant may amend the claim(s) so that it/they will clearly not invoke§ 112,
sixth, or present a sufficient showing that the claim recites/recite sufficient structure,
material, or acts for performing the claimed function to preclude application of§ 112,
sixth.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,4-5,11,13-14,16,18-19,22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180113200 A1 (Steinberg et al.) in view of US 9915726 B2  (Bailey et al.).

                              Claim 1, Steinberg teaches a method for varying illumination between two or more regions-of-interest (ROI) within a field-of-view (FOV) using a light detection and ranging (LIDAR) system, the method comprising: 
                  transmitting (see figure 1A para 121 note Lidar system 100 and projecting unit 102) a first light signal having a light signal parameter towards a first one of the ROIs (see figure 1A and figure 5A-5C , para 181 note FIGS. 5A-5C  depict different functionalities of processing units 108 of Lidar system 100 shown in figure 1A. See figure 5B Ref A Para 196 note Diagram A depicts a first scanning scheme in which all of the portions have the same importance/priority and a default light flux is allocated to them); 
                  modifying the light signal parameter (para 187-197 note parameter and region of interest, Para 196 figure 5B note second scanning scheme and high light flux and low light flux);
                   transmitting a second light signal having the modified light signal parameter towards a second one of the ROIs (Para 196 figure 5B note second scanning scheme and high light flux and low light flux) […]; 
                    and modifying a parameter in a receiver circuit of the system in response to modifying the light signal parameter (para 195 note changing light source parameter and also note detector sensitivity changed based on region of interest).

                                      Steinberg fails but Bailey teaches modifying the light signal parameter including modifying a signal pattern and modifying a filter parameter of a detection circuit, wherein modifying the filter parameter of the detection circuit includes modifying the filter parameter to approximate the modified signal pattern (Col 26  line 46-50 note  high pass filter, which may be tuned to accommodate the different pulse widths and pulse encoding stratagems used to modulate pulsed laser).
                         It would have been obvious to have combined the references of Steinberg and Bailey and modify the LIDAR system such that it can modify a signal pattern and modify a filter parameter of a detection circuit, wherein modifying the filter parameter of the detection circuit includes modifying the filter parameter to approximate the modified signal pattern. The motivation to do so would be to have  a receiver circuit that provides excellent pulse detection capability and is adaptable to a number of pulse shape and pulse sequence scenarios (Bailey teaches Col 25  line 14-16  ).

                         Claim 4, Steinberg as modified in view of Bailey teaches the method of claim 1. Steinberg teaches wherein the light signal parameter includes a signal intensity, wherein modifying the light signal parameter includes modifying the signal intensity of the first light signal, and wherein modifying a parameter in a receiver circuit of the system in response to modifying the light signal parameter includes modifying a receiver detection threshold of a detection circuit (see figure 54 para 762 note Lidar system 100 shown in figure 1A, also note threshold and also note emit less overall light).

                     Claim 5, Steinberg as modified in view of Bailey teaches the method of claim 1. Steinberg teaches wherein modifying the light signal parameter includes modifying one or more of a width, a density, a frequency, a duty cycle, a dwell time, and an intensity of the first light signal (para 187-192 note differences in the patterns of the subsequent emission and also note duration and average power. Para 197 note pulse duration, instantaneous power, photon density at different distances from light source 112, average power, pulse power intensity, pulse width, pulse repetition rate, pulse sequence, pulse duty cycle).

                        Claim 11, Steinberg teaches a light detection and ranging (LIDAR) system configured to vary illumination between two or more regions-of-interest (ROI) within a field-of-view (FOV), the system comprising:
                         a transmitter (see figure 1A para 121 note Lidar system 100 and projecting unit 102)  circuit configured to transmit a first light signal having a light signal parameter towards a first one of the ROIs (see figure 1A and figure 5A-5C , para 181 note FIGS. 5A-5C  depict different functionalities of processing units 108 of Lidar system 100 shown in figure 1A. 
See figure 5B Ref A Para 196 note Diagram A depicts a first scanning scheme in which all of the portions have the same importance/priority and a default light flux is allocated to them. Para 187-197 note parameter, region of interest); 
                        a control circuit (see figure 1A, Para 121 note  processing unit 108 and processor 118. Para 185 note processor may control light source and also note different intensities) configured to modify the light signal parameter and control the transmitter circuit to transmit a second light signal having the modified light signal parameter towards a second one of the ROIs (para 193 note  it is possible to direct more energy towards portions of field of view 120 where it will be of greater use (e.g. regions of interest, further distanced targets, low reflection targets, etc.) while limiting the lighting energy to other portions of field of view 120 based on detection results from the same frame or previous frame. Para 196 figure 5B note second scanning scheme and high light flux and low light flux); 
                    and a receiver (see figure 1A Ref 106 and 116 para 121 note sensing unit 106 and sensor 116) circuit configured to receive reflected light from the second one of the ROIs and modify a parameter in the receiver circuit in response to the modified light signal parameter (para 195 note changing light source parameter and also note detector sensitivity changed based on region of interest).
                            Steinberg fails but Bailey teaches modifying the light signal parameter including modifying a signal pattern and  wherein the receiver circuit includes a detection circuit having a filter circuit, and wherein the control circuit is configured to modify a filter parameter of the filter circuit to approximate the modified signal pattern (Col 26  line 46-50 note  high pass filter, which may be tuned to accommodate the different pulse widths and pulse encoding stratagems used to modulate pulsed laser).
                         It would have been obvious to have combined the references of Steinberg and Bailey and modify the LIDAR system such that it can modify a signal pattern and wherein the receiver circuit includes a detection circuit having a filter circuit, and wherein the control circuit is configured to modify a filter parameter of the filter circuit to approximate the modified signal pattern. The motivation to do so would be to have  a receiver circuit that provides excellent pulse detection capability and is adaptable to a number of pulse shape and pulse sequence scenarios (Bailey teaches Col 25  line 14-16  ).

                           Claim 13, Steinberg as modified in view of Bailey teaches the system of claim 12. Steinberg teaches wherein the light signal parameter includes a width, and wherein the control circuit configured to modify the light signal parameter is configured to modify the width of the first light signal (para 197 note pulse duration and pulse width).

                           Claim 14, Steinberg as modified in view of Bailey teaches the system of claim 11. Steinberg teaches wherein the light signal parameter includes a signal intensity, wherein the control circuit configured to modify the light signal parameter includes is configured to modify the signal intensity of the first light signal, wherein the receiver circuit includes a detection circuit, and wherein the receiver circuit configured to modify the parameter in the receiver circuit in response to the modified light signal parameter is configured to modify a receiver detection threshold of the detection circuit (see figure 54 para 762 note Lidar system 100, also note threshold and also note emit less overall light).

                               Claim 16, Steinberg as modified in view of Bailey teaches the system of claim 11. Steinberg teaches wherein the receiver circuit (see figure 1A Ref 106 and 116 para 121 note sensing unit 106 and sensor 116) includes a detection circuit (para 156 note FIGS. 4A-4E depict various configurations of sensing unit 106 and its role in LIDAR system 100 shown in figure 1A. Para 160 note sensing unit 106 may include a dedicated processor 408 for analyzing the reflected light. Note processor 408 is the detection circuit), and wherein the control circuit is directly coupled to the detection circuit (see figure 1A Ref 106, 116 is coupled to processing unit 108 and processor 118. Para 160).

                              Claim 18, Steinberg as modified in view of Bailey teaches the teaches the system of claim 11. Steinberg teaches wherein the receiver circuit (see figure 1A Ref 106 and 116 para 121 note sensing unit 106 and sensor 116) includes a detection circuit (para 156 note FIGS. 4A-4E depict various configurations of sensing unit 106 and its role in LIDAR system 100 shown in figure 1A. Para 160 note sensing unit 106 may include a dedicated processor 408 for analyzing the reflected light. Note processor 408 is the detection circuit) […]. 
                              Steinberg fails to explicitly teach a detection circuit having a threshold discrimination circuit. However Steinberg teaches detection circuit wherein the control circuit is configured to modify a threshold […] (para 328 note sensor sensitivity altered in detector and also note the signal threshold altered).
                   Since Steinberg teaches that the threshold is altered, therefore it is obvious that there is some threshold discrimination circuitry in the detector. Therefore, one of ordinary skill in the art would know that it obvious that the receiver circuit includes a detection circuit having a threshold discrimination circuit, and wherein the control circuit is configured to modify a threshold of the threshold discrimination circuit.


                                   Claim 19, Steinberg teaches a light detection and ranging (LIDAR) system configured to vary illumination between two or more regions-of-interest (ROI) within a field-of-view (FOV), the system comprising: 
                        means for (it will be interpreted as a transmitter in light of specification pg. 2 line 30-31 ) transmitting (see figure 1A para 121 note Lidar system 100 and projecting unit 102) a first light signal having a light signal parameter towards a first one of the ROIs (see figure 1A and figure 5A-5C , para 181 note FIGS. 5A-5C  depict different functionalities of processing units 108 of Lidar system 100 shown in figure 1A. See figure 5B Ref A Para 196 note Diagram A depicts a first scanning scheme in which all of the portions have the same importance/priority and a default light flux is allocated to them. Para 187-197 note parameter, region of interest); 
                        means for (it will be interpreted as a control circuit in light of specification pg. 3 line 1) modifying the light signal parameter (see figure 1A Ref 108 processing unit. Para 185 note processor may control light source and also note different intensities); 
                        means for (it will be interpreted as a transmitter in light of specification pg. 3 line 2) transmitting a second light signal having the modified light signal parameter towards a second one of the ROIs (para 193 note  it is possible to direct more energy towards portions of field of view 120 where it will be of greater use (e.g. regions of interest, further distanced targets, low reflection targets, etc.) while limiting the lighting energy to other portions of field of view 120 based on detection results from the same frame or previous frame. Para 196 figure 5B note second scanning scheme and high light flux and low light flux);
                        and means for (it will be interpreted as a receiver circuit in light of specification pg. 3 line 4) modifying a parameter in a receiver circuit (see figure 1A Ref 106 sensing unit) of the system in response to modifying the light signal parameter (para 195 note changing light source parameter and also note detector sensitivity changed based on region of interest).
                                     Steinberg fails but Bailey teaches means for modifying the light signal parameter including modifying a signal pattern and means for modifying a filter parameter of a detection circuit, wherein the means for modifying the filter parameter of the detection circuit includes means for modifying the filter parameter to approximate the modified signal pattern (Col 26  line 46-50 note  high pass filter, which may be tuned to accommodate the different pulse widths and pulse encoding stratagems used to modulate pulsed laser).
                         It would have been obvious to have combined the references of Steinberg and Bailey and modify the LIDAR system such that it can modify a signal pattern and modify a filter parameter of a detection circuit, wherein modifying the filter parameter of the detection circuit includes modifying the filter parameter to approximate the modified signal pattern. The motivation to do so would be to have  a receiver circuit that provides excellent pulse detection capability and is adaptable to a number of pulse shape and pulse sequence scenarios (Bailey teaches Col 25  line 14-16  ).

                               Claim 22, Steinberg as modified in view of Bailey teaches the system of claim 19. Steinberg teaches wherein the receiver circuit (see figure 1A Ref 106 and 116 para 121 note sensing unit 106 and sensor 116) includes a detection circuit (para 156 note FIGS. 4A-4E depict various configurations of sensing unit 106 and its role in LIDAR system 100 shown in figure 1A. Para 160 note sensing unit 106 may include a dedicated processor 408 for analyzing the reflected light. Note processor 408 is the detection circuit).

                               Claim 23, Steinberg as modified in view of Bailey teaches the system of claim 22. Steinberg fails to explicitly teach a detection circuit having a threshold discrimination circuit. However Steinberg teaches detection circuit wherein the control circuit is configured to modify a threshold (para 328 note sensor sensitivity altered in detector and also note the signal threshold altered). Steinberg teaches that the threshold is altered, therefore it is obvious that there is some threshold discrimination circuitry in the detector. Therefore, one of ordinary skill in the art would know that it obvious that the receiver circuit includes a detection circuit having a threshold discrimination circuit.


Claim 2-3,6-8,12,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180113200 A1 (Steinberg et al.) in view of US 7576683 B2 (Thomas et al.).
                            Claim 2, Steinberg as modified in view of Bailey teaches the method of claim 1. Steinberg fails but Thomas teaches wherein modifying the parameter in the receiver circuit of the system in response to modifying the light signal parameter includes modifying a bandwidth of a detection circuit (col 5 lines 36-55 note BPF 192 matches the IF bandwidth to the transmit pulse width to prevent the return pulse width from stretching. col 2 line 39-40 note processor and control bandwidth of receiver).
                         It would have been obvious to have combined the references of Steinberg and Thomas and modify the system such that modifying the parameter in the receiver circuit of the system in response to modifying the light signal parameter includes modifying a bandwidth of a detection circuit to prevent the return pulse width from stretching ( Thomas see figure 4 col 5 lines 36-55.).

                             Claim 3, Steinberg as modified in view of Bailey and Thomas teaches the method of claim 2. Steinberg teaches wherein the light signal parameter includes a width, and wherein modifying the light signal parameter includes modifying the width of the first light signal (para 197 note pulse duration and pulse width).

                             Claim 6, Steinberg as modified in view of Bailey teaches the method of claim 1. Steinberg fails but Thomas teaches wherein modifying the light signal parameter includes increasing a signal width, and wherein modifying the parameter in the receiver circuit of the system in response to modifying the light signal parameter includes decreasing a bandwidth of a detection circuit (col 5 lines 36-55 note BPF 192 matches the IF bandwidth to the transmit pulse width to prevent the return pulse width from stretching. Also note a pulse width of 10 neck corresponds to bandwidth of approximately 100 MHz and a pulse width of 100 neck corresponds to bandwidth of approximately 10 MHz When signal width is increased to 100nsec, the bandwidth is decreased to 10MHz).
                            It would have been obvious to have combined the references of Steinberg and Thomas and modify the system such that modifying the light signal parameter includes increasing a signal width, and wherein modifying the parameter in the receiver circuit of the system in response to modifying the light signal parameter includes decreasing a bandwidth of a detection circuit to prevent the return pulse width from stretching (Thomas col 5 lines 36-55.).
                                  Claim 7, Steinberg as modified in view of Bailey teaches the method of claim 1. Steinberg fails but Thomas teaches wherein modifying the light signal parameter includes decreasing a signal width, and wherein modifying the parameter in the receiver circuit of the system in response to modifying the light signal parameter includes increasing a bandwidth of a detection circuit (col 5 lines 36-55 note BPF 192 matches the IF bandwidth to the transmit pulse width to prevent the return pulse width from stretching. Also note a pulse width of 10 neck corresponds to bandwidth of approximately 100 MHz and a pulse width of 100 neck corresponds to bandwidth of approximately 10 MHz When signal width is decreased to 10nsec, the bandwidth is increased to 100MHz).
                                      It would have been obvious to have combined the references of Steinberg and Thomas and modify the system such that modifying the light signal parameter includes decreasing a signal width, and wherein modifying the parameter in the receiver circuit of the system in response to modifying the light signal parameter includes increasing a bandwidth of a detection circuit to prevent the return pulse width from stretching (Thomas col 5 lines 36-55.).

                                  Claim 8, Steinberg as modified in view of Bailey teaches the method of claim 1.  Steinberg teaches modifying the parameter in the receiver circuit of the system in response to modifying the light signal parameter (para 195 note changing light source parameter and also note detector sensitivity changed based on region of interest)[…] prior to digitizing a received signal (para 328 note sensor sensitivity and also note sensor may output analog data which may be converted to a digital sampling).
                             Steinberg fails but Thomas teaches wherein modifying the parameter in the receiver circuit of the system in response to modifying the light signal parameter includes modifying a bandwidth of a detection circuit (col 5 lines 36-55 note BPF 192 matches the IF bandwidth to the transmit pulse width to prevent the return pulse width from stretching. col 2 line 39-40 note bandwidth and receiver).
                                      It would have been obvious to have combined the references of Steinberg and Thomas and modify the system such that modifying the parameter in the receiver circuit of the system in response to modifying the light signal parameter includes modifying a bandwidth of a detection circuit to prevent the return pulse width from stretching (Thomas col 5 lines 36-55.).
                             Therefore, one of ordinary skill in the art before the effective filling date would modify the Lidar system such that wherein modifying the parameter in the receiver circuit of the system in response to modifying the light signal parameter includes modifying a bandwidth of a detection circuit prior to digitizing a received signal.
                          Claim 12, Steinberg as modified in view of Bailey teaches the system of claim 11. Steinberg teaches wherein the receiver circuit (see figure 1A Ref 106 and 116 para 121 note sensing unit 106 and sensor 116) includes a detection circuit (para 328 note the sensor sensitivity may be altered in the detector(s) of the sensor. Para 156 note FIGS. 4A-4E depict various configurations of sensing unit 106 and its role in LIDAR system 100 shown in figure 1A. Para 160 note sensing unit 106 may include a dedicated processor 408 for analyzing the reflected light. Note processor 408 is the detection circuit), and wherein the receiver circuit configured to modify the parameter in the receiver circuit in response to the modified light signal parameter (para 195 note changing light source parameter and also note detector sensitivity changed based on region of interest)
                           Steinberg fails but Thomas teaches wherein the receiver circuit is configured to modify a bandwidth of the detection circuit (col 5 lines 36-55 note BPF 192 matches the IF bandwidth to the transmit pulse width to prevent the return pulse width from stretching. col 2 line 39-40 note bandwidth and receiver).
                                      It would have been obvious to have combined the references of Steinberg and Thomas and modify the system such that the receiver circuit is configured to modify a bandwidth of the detection circuit to prevent the return pulse width from stretching (Thomas col 5 lines 36-55.).
                             Therefore, one of ordinary skill in the art before the effective filling date would modify the Lidar system such that the receiver circuit includes a detection circuit, and wherein the receiver circuit configured to modify the parameter in the receiver circuit in response to the modified light signal parameter is configured to modify a bandwidth of the detection circuit.

                                Claim 20, Steinberg as modified in view of Bailey teaches the system of claim 19. Steinberg fails but Thomas teaches wherein the means for (it will be interpreted as a receiver circuit in light of specification pg. 3 line 4) modifying the parameter in the receiver circuit of the system in response to modifying the light signal parameter includes means for modifying a bandwidth of a detection circuit (col 5 lines 36-55 note BPF 192 matches the IF bandwidth to the transmit pulse width to prevent the return pulse width from stretching. col 2 line 39-40 note bandwidth and receiver).
                         It would have been obvious to have combined the references of Steinberg and Thomas and modify the system such that modifying the parameter in the receiver circuit of the system in response to modifying the light signal parameter includes modifying a bandwidth of a detection circuit to prevent the return pulse width from stretching (Thomas teaches col 5 lines 36-55 .).


Claim 15,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180113200 A1 (Steinberg et al.) in view of US 9915726 B2  (Bailey et al.) further in view of US 20190162820 A1 (Agarwal et al.) .
                          Claim 15, Steinberg as modified in view of Bailey teaches the system of claim 11. Steinberg fails but Agarwal teaches wherein the receiver circuit includes an analog filter circuit, and wherein the control circuit is coupled to the analog filter circuit (para 14 note controller 28 and analog filter and sensor).
It would have been obvious to have combined the references of Steinberg and Agarwal and modify the system such that it comprise an analog circuit because analogue filters are most often used in wave filtering applications, that is, where it is required to pass particular frequency components and to reject others from analogue (continuous-time) signals (see teaching reference Analog filter)

                                     Claim 21, Steinberg as modified in view of Bailey teaches the system of claim 19. Steinberg fails but Agarwal teaches the system comprising an analog filter circuit (para 14 note controller 28 and analog filter and sensor).
                         It would have been obvious to  have combined the references of Steinberg and Agarwal and modify the system such that it comprise an analog circuit because analogue filters are most often used in wave filtering applications, that is, where it is required to pass particular frequency components and to reject others from analogue (continuous-time) signals (see teaching reference Analog filter)





Response to Arguments
                         Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive. Regarding claim 1, 11 and 19, applicant argues that Bailey fails to teach modifying the filter parameter to approximate the modified signal pattern. Bailey teaches that filter may be tuned to accommodate different pulse widths. The term modifying is a very broad term such that it can encompass the idea of tuning a filter. 
                     Regarding the dependent claims, applicant does not point out any specific argument except their dependency on independent claims. Therefore it is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDA NASER/Examiner, Art Unit 3645             

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645